SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 Commission File No. 000-52375 KESSELRING HOLDING CORPORATION (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4838580 (IRS Employer Identification Number) 1956 Main Street Sarasota, Florida 34236 (Addresses of principal executive offices) 34236 (Zip Code) Issuer's telephone number, including area code: (941) 953-5774 Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Non accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [ ]No [X] As of August 14, 2008, 38,228,669 shares of Common Stock were outstanding. Transitional Small Business Disclosure Format (check one):Yes [ ]No [X] 1 KESSELRING HOLDING CORPORATION. AND SUBSIDIARIES INDEX PART I.Financial Information Page No. Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets at June 30, 2008 (Unaudited) and September 30, 2007 4 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended June 30, 2008 and 2007 5 Condensed Consolidated Statements of Operations (Unaudited) for the Nine Months Ended June 30, 2008 and 2007 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended June 30, 2008 and 2007 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risks 22 Item 4. Controls and Procedures 22 Item 4T. Controls and Procedures 22 PART II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 2 PART I—FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS Certain information included in this report and other Company filings (collectively, “SEC filings”) under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended (as well as information communicated orally or in writing between the dates of such SEC filings) contains or may contain forward looking information that is subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the Company’s ability to raise capital, national and local economic conditions, the lack of an established operating history for the Company’s current business activities, conditions and trends in the restoration and general contracting industries in general, changes in interest rates, the impact of severe weather on the Company’s operations,the effect of governmental regulation on the Company and other factors described from time to time in our filings with the Securities and Exchange Commission. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2007 2008 2007 Assets (Unaudited) Current assets Cash and cash equivalent $ 54,153 $ 159,744 Accounts receivable, net of allowance for doubtful accounts of$113,474 and$96,264, respectively 1,116,982 1,311,833 Inventories 439,688 580,203 Costs and estimated earnings in excess of billings on uncompleted contracts 19,330 132,435 Other Current Assets 177,982 141,669 Total current assets 1,808,135 2,325,884 Property and equipment, net 2,626,606 2,643,835 Intangible assets, net 13,999 24,499 Deferred loan costs 61,250 55,095 Total assets $ 4,509,990 $ 5,049,313 Liabilities and Stockholders' Equity (Deficit) Current liabilities Accounts payable and accrued expenses $ 2,107,206 $ 1,488,155 Restructuring Reserve 577,026 - Billings in excess of costs and estimated earnings on uncompleted contracts 208,794 192,932 Notes payable and current maturities of long-term debt 350,063 31,246 Notes payable - related parties 735,000 - Total current liabilities 3,978,089 1,712,333 Long-term debt, less current maturities 1,600,742 1,543,435 Total liabilities 5,578,831 3,255,768 Commitments and contingent liabilities (Note 8) - - Stockholders' equity (deficit) Preferred stock, $.0001 par value, 20,000,000 shares authorized; 1,000,000 and 1,000,000 Series A shares issued and outstanding, respectively aggregate liquidation preference of $1,725,000 1,500,000 1,500,000 Common stock, $0.0001 par value, 200,000,000 shares authorized; 37,992,305 and 35,507,665 shares issued and outstanding, respectively 3,800 3,551 Additional paid-in capital 4,446,887 3,984,152 Accumulated deficit (7,019,528 ) (3,694,158 ) Total stockholders' equity (deficit) (1,068,841 ) 1,793,545 Total liabilities and stockholder's equity (deficit) $ 4,509,990 $ 5,049,313 See notes to condensed consolidated financial statements. 4 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2 2008 2007 Revenues Manufactured Products $ 1,578,295 $ 1,646,423 Construction Services 418,504 1,063,043 1,996,799 2,709,466 Cost of revenues Manufactured Products 1,118,485 1,362,732 Construction Services 273,462 836,599 1,391,947 2,199,331 Gross profit 604,852 510,135 Operating expenses Salaries and benefits, including share-based payments of $106,791 in 2008, $8,334 in 2007 681,386 455,225 Consultant - related parties - 91,501 Professional fees 40,854 332,269 Rent and occupancy 17,421 52,106 Depreciation and amortization, less amounts included in cost of revenue 44,979 3,348 Repairs and maintenance 17,569 2,217 Transportation 30,603 12,725 Insurance 46,812 Advertising 8,476 Bad Debts - 155,363 Restructuring and Exit Costs (12,500 ) Other operating expenses 132,778 162,233 1,008,378 1,266,987 Loss from operations (403,526 ) (756,852 ) Other income (expense) Interest income 1,062 1,570 Interest expense (64,181 ) (29,426 ) Other income (expense), net 330 130 Total other income (expense), net (62,789 ) (27,726 ) Loss before income taxes (466,315 ) (784,578 ) Income taxes - 21,867 Net loss (466,315 ) (762,711 ) Deemed dividend (1,429,104 ) Undeclared preferred stock dividends (37,500 ) (14,333 ) Loss applicable to common shareholders $ (503,815 ) $ (2,206,148 ) Loss per common share Basic and diluted $ (0.01 ) $ (0.07 ) Weighted average common shares outstanding Basic and diluted 37,010,501 33,456,785 See notes to condensed consolidated financial statements. 5 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS NINE MONTHS ENDED JUNE 30, 2 2008 2007 Revenues Manufactured Products $ 5,295,564 $ 5,134,080 Construction Services 1,806,989 4,280,038 7,102,553 9,414,118 Cost of revenues Manufactured Products 3,749,534 4,337,395 Construction Services 1,573,465 3,133,751 5,322,999 7,471,146 Gross profit 1,779,554 1,942,972 Operating expenses Salaries and benefits, including share-based payments of $315,829 in 2008, $54,334 in 2007 2,291,034 1,189,555 Consultants - related parties - 312,538 Professional fees 641,056 978,418 Rent and occupancy 139,337 135,284 Depreciation and amortization, less amounts included in cost of revenue 116,017 71,737 Repairs and maintenance 49,558 36,116 Transportation 110,999 45,349 Insurance 112,001 Advertising 63,119 Bad Debts Expense 163,068 155,363 Restructuring and Exit Costs 776,600 Other operating expenses 515,645 364,844 4,978,434 3,289,204 Loss from operations (3,198,880 ) (1,346,232 ) Other income (expense) Interest income 1,062 5,470 Interest expense (147,888 ) (74,231 ) Other income (expense), net 20,679 (1,904 ) Total other income (expense), net (126,147 ) (70,665 ) Loss before income taxes (3,325,027 ) (1,416,897 ) Income taxes - 254,829 Net loss (3,325,027 ) (1,162,068 ) Deemed dividend (1,429,104 ) Undeclared preferred stock dividends (75,000 ) (14,333 ) Loss applicable to common shareholders $ (3,400,027 ) $ (2,605,505 ) Loss per common share Basic and diluted $ (0.09 ) $ (0.08 ) Weighted average common shares outstanding Basic and diluted 36,011,018 33,255,792 See notes to condensed consolidated financial statements. 6 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JUNE 30, 2 2008 2007 Cash flows from operating activities: Net loss $ (3,325,027 ) $ (1,162,068 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 180,012 179,406 Stock-based compensation—employees 315,829 54,334 Stock-based compensation—consultants related parties 14,000 - Stock-based compensation—consultants 15,000 74,643 Stock-based compensation—directors 50,670 - Gain on disposal of equipment 22,574 - Deferred income taxes (254,829 ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 194,850 339,048 Inventories 140,514 17,059 Contract assets 113,106 (206,735 ) Other current assets (36,313 ) (212,151 ) Other assets (6,154 ) - Accounts payable and accrued expenses 1,268,537 (65,136 ) Contract liabilities 10,546 2,844 Net cash from operating activities (1,041,857 ) (1,233,585 ) Cash flows from investing activities: Purchases of property and equipment (174,857 ) (182,390 ) Net cash from investing activities (174,857 ) (182,390 ) Cash flows from financing activities: Proceeds from notes payable and credit facilities 1,172,302 1,495,500 Proceeds from notes payable - related parties 835,000 - Repayment of notes payable and credit facilities (796,178 ) (353,622 ) Repayment of notes payable, related parties (100,000 ) (929,389 ) Proceeds from sale of common stock - 490,000 Proceeds from sale of preferred stock and warrants, net of related costs - 1,190,000 Net cash from financing activities 1,111,123 1,892,489 Net change in cash (105,591 ) 476,514 Cash at beginning of period 159,744 550,482 Cash at end of period $ 54,153 $ 1,026,996 Supplemental Cash Flow Information: Cash paid for interest $ 147,888 $ 75,749 See notes to condensed consolidated financial statements. 7 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and nature of our business: Basis of presentation: Our unaudited condensed consolidated financial statements as of June 30, 2008 and for the three and nine months ended June 30, 2008 and 2007 have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with interim reporting standards of Regulation S-B of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all the information required by generally accepted accounting principles for complete financial statements. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of our financial position as of June 30, 2008, our results of operations for the three and nine months ended June 30, 2008 and 2007 and cash flows for the nine months ended June 30, 2008 and 2007 have been included in their preparation. These unaudited condensed consolidated financial statements should be read in conjunction with our annual financial statements for our fiscal year ended September 30, 2007 and Management’s Discussion and Analysis and Plan of Operation, and related notes thereto, included in the Company’s Form 10-KSB filed on December 28, 2007 with the SEC. Operating results for the nine months ended June 30, 2008 are not necessarily indicative of the results that may be expected for the year ending September 30, 2008. The preparation of financial statements in accordance with Accounting Principles Generally Accepted in the United States of America contemplates that the Company will continue as a going concern, for a reasonable period. As reflected in our condensed consolidated financial statements, we have incurred losses of ($3,325,027) and ($1,162,068) during the nine months ended June 30, 2008 and 2007, respectively. We have used cash of ($1,041,857) and ($1,233,585) in our operating activities during the nine months ended June 30, 2008 and 2007, respectively. We also have a current working capital deficiency of ($2,169,954) that is insufficient in our management’s view to sustain our current levels of operations for a reasonable period without additional financing. Finally, as discussed in Note 4, we have defaulted on a material operating lease that has resulted in a material charge to our operations. These trends and conditions continue to raise substantial doubt surrounding our ability to continue as a going concern for a reasonable period. In response to these trends and conditions, our Board of Directors has substantially restructured our executive management. This restructured executive management team has been implementing a strategic plan to alleviate our liquidity shortfalls, improve gross profit margins, reduce expenses and, ultimately, achieve profitability. Since August 2007, execution of this plan has included (i) the elimination of a substantial number of our Florida-based positions and the associated employment costs, (ii) the curtailment of operating costs and expenses, (iii) the refocus of construction services work away from less profitable homebuilding activities to more profitable restoration and renovation activities; and, (iv) the aggressive development of our manufactured products business. 8 As a result of our executive management’s efforts, we have (i) increased our consolidated gross profits to 30% for our third quarter, compared to 19% and 26% during our first and second quarters, respectively, (ii) reduced our cash-based compensation expenditures to $575,000 for our third quarter, compared to $840,000 and $538,000 during our first and second quarters, respectively, and (iii) reduced our total operating expenses to $1,008,000 for our third quarter, compared to $1,760,000 and $2,135,000 during our first and second quarters, respectively. Notwithstanding the operating performance improvements, our quarterly revenues have declined from earlier quarters, resulting from our decision not to contract further for the construction of new luxury homes, and our negative liquidity conditions have worsened from reporting working capital of $613,551 at September 30, 2007 to a deficiency of working capital of ($2,169,954). The reduction in liquidity is due to our preservation of cash reserves to sustain our operations while working closely with our creditors and vendors to extend terms of payment, the later having the effect of increasing our liabilities. Our management will continue these efforts while seeking other permanent sources of equity. However, there can be no assurance that additional capital arrangements, at terms suitable to our management, will present themselves. In addition to the restructuring of our current operations, management is currently performing due diligence procedures on certain acquisition candidates and carefully considering other strategic initiatives to bring the Company into a state of profitability and continued growth. Ultimately, the Company’s ability to continue for a reasonable period is dependent upon management’s ability to continue to increase revenues and profits, maintain current operating expense levels, and obtaining additional financing to augment working capital requirements and support acquisition plans. There can be no assurance that management will be successful in achieving these objectives or obtain financing under terms and conditions that are suitable. The accompanying financial statements do not include any adjustments associated with these uncertainties. 2. Nature of our business and segment information: We are engaged in (i) restoration services, principally to commercial property owners, (ii) the manufacture and sale of cabinetry and remodeling products, principally to contractors and (iii) multifamily and commercial remodeling and building services on customer-owned properties. We apply the “management approach” to the identification of our reportable operating segments as provided in Financial Accounting Standard No. 131 Disclosures about Segments of an Enterprise and Related Information. This approach requires us to report our segment information based on how our chief decision making officer internally evaluates our operating performance. Our business segments consist of (i) Construction Services and (ii) Manufactured Products. Construction Services consists of commercial and multifamily construction and restoration services including the exterior removal and replacement of steel reinforced concrete, stucco, carpentry work, waterproofing and painting of commercial buildings such as hotels, condominiums, and apartment buildings. We currently provide these services to commercial property owners principally in the West Central Florida Area. Our Manufactured Products business consists of the custom manufacturing and sale of cabinetry, wood moldings, doors, casework, display fixtures and other types of specialty woodwork. We provide the vast majority of these products to commercial construction contractors in the Northwestern United States and some products to homebuilding contractors in that same area. Selected financial information about our segments for the nine months ended June 30, 2008 and 2007 is provided in the table below: 2008 Construction Services Manufactured Products Corporate Total Revenues $ 1,806,989 $ 5,295,564 $ $ 7,102,553 Operating Income/(loss) (1,001,587 ) (430,804 ) (1,892,636 ) (3,325,027 ) Restructuring charges (40,000 ) (736,600 ) (776,600 ) Depreciation and amortization (45,821 ) (102,453 ) (31,738 ) (180,012 ) Identifiable assets (at 6/30/08) 472,126 3,862,886 174,978 4,509,990 2007 Construction Services Manufactured Products Corporate Total Revenues $ 4,280,038 $ 5,134,080 $ $ 9,414,118 Operating Income/(loss) (431,403 ) 193,254 (923,919 ) (1,162,068 ) Depreciation and amortization (94,492 ) (84,914 ) (179,406 ) Identifiable assets (at 6/30/07) 1,337,398 3,861,394 609,744 5,808,536 During the nine months ended June 30, 2008 and 2007 we incurred expenses of $1,892,636 and $923,919, respectively, in strategic business activities that were not directly attributable to the operations of our segments. All other corporate expenses have been allocated to the segments. Also during the nine months ended June 30, 2008, we recorded restructuring and exit costs that are more fully described in Note 4. 3. Inventories: Inventories consisted of the following at June 30, 2008 and September 30, 2007: 2008 2007 Raw materials $ 323,629 $ 126,253 Work-in-process 116,059 323,555 Finished goods 130,394 $ 439,688 $ 580,203 9 4. Accounts payable and accrued expenses: Accounts payable and accrued expenses consisted of the following at June 30, 2008 and September 30, 2007: 2008 2007 Accounts payable $ 1,690,432 $ 1,031,898 Accrued expenses 385,542 407,964 Accrued losses on contracts 1,465 1,465 Accrued warranty costs 29,767 46,828 Accounts payable and accrued expenses 2,107,206 1,488,155 Restructuring reserve 577,026 $ 2,684,232 $ 1,488,155 Restructuring and exit activities: As discussed in Note 1, our Board of Directors has substantially restructured our executive management. This restructured executive management team has been implementing a strategic plan to alleviate our liquidity shortfalls, improve gross profit margins, reduce expenses and, ultimately, achieve profitability.
